Citation Nr: 1528868	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  03-32 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for an eye condition, other than dry eye syndrome, to include as secondary to service-connected hypertensive heart disease.

3.  Entitlement to service connection for dry skin, to include as secondary to service-connected hypertensive heart disease.

4.  Entitlement to a disability rating in excess of 60 percent for hypertensive heart disease.

5.  Entitlement to a compensable disability rating for erectile dysfunction.

6.  Entitlement to a disability rating in excess of 30 percent for renal insufficiency.

7.  Entitlement to a disability rating in excess of 10 percent for service connection for degeneration of the intervertebral disc L5-S1 (low back disorder).  

8.  Entitlement to an effective date earlier than April 3, 2002, for the grant of service connection for bilateral dry eyes.  

9.  Entitlement to an effective date earlier than September 22, 2004, for the grant of service connection for low back disorder.  

10.  Entitlement to a temporary total disability rating for convalescence following coronary artery bypass grafting in December 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 through April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2003 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2003 rating decision denied a rating in excess of 60 percent for hypertensive heart disease.  In the June 2005 rating decision service connection, the RO declined to reopen the Veteran's service connection claim for a right foot disorder.  In that same rating decision, the RO reopened the claim of service connection for his claimed left foot disorder, but denied the claim on the merits.  

In a May 2013 decision, the Board reopened the Veteran's claim of service connection for a bilateral foot disorder.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2010.  A transcript of the hearing is associated with the claims file.

In a December 2013 decision, the Board denied a rating in excess of 60 percent for hypertensive heart disease, granted service connection for dry eyes, and remanded the issues of entitlement to service connection for an eye disability other than dry eyes and bilateral foot disorder, and entitlement to a disability rating in excess of 30 percent for renal insufficiency.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In October 2014, the parties filed a joint motion for partial remand (JMR) with the Court as to the issue of entitlement to a disability rating in excess of 60 percent for hypertensive heart disease.  The Court issued an Order vacating the Board's December 2013 decision as to that issue only.  The case was returned to the Board for action consistent with the JMR.

The service connection claim for dry skin; increased rating claims for hypertensive heart disease, renal insufficiency, erectile dysfunction, low back disorder; earlier effective date claims for the grant of service connection for bilateral dry eyes and low back disorder; and request for a temporary total disability rating for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's convergence insufficiency is not caused or aggravated by his military service, nor was it caused or aggravated by his service-connected disabilities-including the medications prescribed to treat them.

2.  Presbyopia is a refractive error and thus not a disability eligible for service-connection compensation benefits.

3.  The Veteran's bilateral pes planus was noted at entry and clear and unmistakable evidence demonstrates that the bilateral pes planus was not aggravated by service; and any currently diagnosed bilateral pes planus is not shown to be otherwise related to a disease, injury, or event in service, or secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral eye disability, other than dry eyes, was not incurred in or aggravated during the Veteran's active duty service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2014).

2.  The preexisting bilateral pes planus was not aggravated by service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in May 2002, April 2005, March 2006, February 2011, March 2011, and May 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial, VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in March 2006.  The most recent readjudication of the claims was in an August 2013 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided VA examinations in June 2003 and July 2013, with addendums dated in December 2011, September 2012, August 2013 and February 2014.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's bilateral eye disabilities, other than dry eyes, were not due to or aggravated by an event, disease, or injury incurred during active service, or secondary to a service-connected disability.  The examiners also concluded that the Veteran's preexisting bilateral pes planus was not aggravated an event, disease, or injury incurred during active service, nor was it secondary to a service-connected disability.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the February 2014 addendum opinions; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2014).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2014).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis: Eyes

The Veteran contends that his medication for treatment for his heart disability and hypertension causes presbyopia and convergence insufficiency in his bilateral eyes.  He maintains that he has blurred and distorted vision from high blood pressure and medications used to treat his high blood pressure.  He reported a lot of sand blowing in his eyes during service.  His symptoms include, blurriness, dryness, discoloration (yellow), and decreased visual acuity.  

Importantly, the Board notes that the Veteran has already been awarded service connection for dry eye syndrome in the bilateral eyes.  As such, the issue remaining on appeal is entitlement to service connection for a bilateral eye disability other than dry eye syndrome.  

The Veteran's service treatment records do not show any treatment for any eye complaints.  In a May 1998 reserve treatment record, the Veteran was treated for an acute stye in his right eye.  

In June 2003, the Veteran underwent a VA examination of eyes, during which he was diagnosed as having "blurred vision, by history, not verified by objective findings," and "refractive error, related to age not medication."  The examiner found no evidence of any eye condition related to his hypertension.  

In an August 2003 private treatment note, the Veteran reported being told by VA that he was partially blind.  The treating professional associated the Veteran's photophobia with his migraines, and suggested that he seek an ophthalmology consult to determine the cause of his profound visual field loss in the right eye.

In December 2011, the Veteran was afforded another VA examination of the eyes during which he was diagnosed as having nuclear cataracts in both eyes, dry eye syndrome, and hypertensive retinopathy in both eyes.  The Veteran reported pain, redness, glare, sensitivity to light, distorted vision, and blurred vision.  Following interview and examination of the Veteran, the examiner opined that the Veteran's heart medication as likely as not caused or aggravated his dry eye syndrome.  

In September 2012, a supplemental VA opinion was obtained with respect to the Veteran's claimed eye disabilities.  The examiner indicated that the Veteran had bilateral presbyopia and convergence insufficiency.  Following review of the claims file, including previous VA examination reports, the examiner opined the Veteran's presbyopia and convergence insufficiency were less likely than not caused or aggravated by his heart/hypertension medications.  

In August 2013, an addendum opinion was obtained to the September 2012 VA opinion regarding the Veteran's claimed bilateral eye disabilities.  Following review of the claims file, including previous examination reports/opinions of record, the examiner opined that the Veteran's presbyopia and convergence insufficiency are less likely than not proximately due to or the result of the Veteran's service-connected hypertensive heart disease and renal insufficiency-to include secondary to medication taken for these conditions.  In reaching this conclusion, the examiner noted that presbyopia is an age-related loss by definition and the etiology convergence insufficiency does not include a side-effect of drugs (including medications taken by the Veteran).  The examiner noted that convergence insufficiency is a muscular imbalance and not related to the Veteran's medications.  The examiner further found that there is no relationship between the Veteran's renal insufficiency and his eye disabilities as his renal insufficiency is controlled.  The examiner cited to relevant medical treatise evidence to support these opinions.  

In February 2014, another addendum opinion was obtained.  The examiner confirmed the diagnoses of presbyopia and convergence insufficiency.  The examiner opined that the Veteran's eye problems, other than dry eyes, are less likely than not aggravated beyond their natural progression by any of the Veteran's medications.  The examiner reiterated his August 2013 reasoning that presbyopia is an age-related condition, and is caused due to increased lens hardening.  On review of relevant medical literature on the topic, the examiner found that there is no correlation between increasing lens hardness and medication use-including medications used to treat hypertension.  The examiner also researched whether convergence insufficiency could be aggravated by medications, including hypertension medications, and found no scientific evidence of an association.  He noted that convergence insufficiency is also typically seen following a head injury.  

A review of the private and VA treatment records show complaints of dry and irritated eyes, and a diagnosis of presbyopia and convergence insufficiency.  These records, however, do not show a link between the Veteran's eye disabilities (other than dry eyes) and his military service or service-connected disabilities.  The records also show that the Veteran has been ordered eyeglasses for his presbyopia.  

Upon careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral eye disability, other than dry eyes.  

As to the Veteran's currently diagnosed presbyopia, service connection cannot be granted as a matter of law.  The Board notes that presbyopia is a refractive error of the eyes.  Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  As to the Veteran's reports of decreased visual acuity since treatment for hypertension and heart problems, the Board notes that the Veteran must have actual pathology, other than refractive error, to support impairment of visual acuity.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  In this case, the Veteran's post-service treatment records clearly indicate that he was prescribed spectacles for correction of visual acuity in connection with his presbyopia diagnosis. 

Although service connection cannot be granted for presbyopia on a direct basis, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

In this case, the Veteran has not alleged nor does the evidence of record otherwise suggest that his presbyopia was caused by any specific event or injury during service.  Further, the evidence of record does not show that presbyopia was subjected to a superimposed disease or injury.  The Veteran did not report any eye problems during service and there is also no indication that any eye trauma occurred during service.  As such, service connection for presbyopia is not warranted.  

The Board also finds that service connection for convergence insufficiency is also not warranted.  The Board finds that the most probative evidence of record provided by the medical professionals in their June 2003, December 2011, September 2012, August 2013, and February 2014 examinations, reports, and opinions shows no link between the Veteran's convergence insufficiency and his military service or a service-connected disability.  The September 2012, August 2013, and February 2014 examiners specifically found that the Veteran's convergence insufficiency was neither caused, nor aggravated by his military service, nor has it been shown to have been caused or aggravated by treatment for a service-connected disability.  They provided a detailed rationale based upon review of the claims file and previous examination of the Veteran's eyes-as well as review of medical literature detailing the etiology of convergence insufficiency.  There are no clinical opinions to the contrary.  

In reaching this decision the Board has considered the Veteran's numerous lay statements and contentions of record-including his contention that his hypertension/heart medication caused his current eye symptoms.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report symptoms of his claimed eye condition and to report the onset as being after he started taking medication for his hypertension and heart condition.  However, he is not competent to diagnose any eye condition or relate it to a service-connected disability because that requires performance of a specialized examination or diagnostic testing and the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a current eye disability that was incurred during service or secondary to a service-connected disability are outweighed by the objective medical findings noted during optometry consultations conducted by medical professionals with experience in optometry. 

As the preponderance of the evidence is against the claims for service connection for a bilateral eye disability, other than dry eyes, and the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis: Feet

The Veteran contends that his bilateral pes planus was aggravated during his period of active duty, or secondary to his service-connected disabilities.  The Veteran also asserts that his unequal leg length has caused his foot problems.  

There is no question that the Veteran has a current foot disorder-diagnosed as minimal pes planus of the right foot-the question that remains before the Board is whether the preexisting bilateral pes planus was permanently aggravated during the Veteran's period of active duty, or was caused or aggravated by his service-connected back and knee disabilities.    

A review of March 1984 report of physical examination shows that the Veteran had mild pes planus at enlistment.  A review of the service treatment records does not show any complaints of bilateral foot problems during service.  It does not appear that the Veteran underwent a discharge physical examination.

The Veteran filed a claim of service connection in May 1987 for his left knee, back, and pain under the left rib cage.  Notably, he did not request service connection for a bilateral foot disorder.  He was afforded a VA examination in June 1987-at no time during this examination did the Veteran report any problems with his bilateral feet.  

He first claimed foot problems in his December 1999 original service connection claim for a bilateral foot disorder.  In this claim, however, he did not contend a worsening of his bilateral pes planus symptoms, but rather described it as bilateral knee pain radiating down to his feet.  A review of VA treatment records shows some complaints of bilateral foot pain as early as summer-1998.  A VA examination was performed in March 2000, but there was no complaint or finding of a bilateral foot disorder.  The RO denied service connection in June 2000 finding no current bilateral foot disorder.  

In July 2013, the Veteran was afforded a VA examination of the feet, during which he was diagnosed as having mild pes planus bilaterally, with minimal pes planus shown in the right foot beginning July 2013.  The Veteran reported that his bilateral foot problems were "lying dormant" until 1996 when he first began having problems.  He contends that his military duties-including operating the gas pedal of trucks and "excessive" running-caused his bilateral foot problems.  He reported intermittent paresthesia of the bilateral feet since 1996.  He denied any trauma to the feet either during or following service, and denied any evaluations by a podiatrist.  The examiner noted that there are no objective findings of overt bilateral pes planus in either foot, but x-ray evidence from July 2013 shows mild, flattening of the plantar arch in the right foot only. 

Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the claimed bilateral pes planus clearly and unmistakably existed prior to service and clearly and unmistakably not aggravated beyond its natural progression and by an injury, event, or illness during service.  In reaching this conclusion, the examiner noted that the Veteran's March 1984 enlistment physical showed mild bilateral pes planus.  Moreover, the service treatment records did not show any frequent or recurrent medical visits during his military service, and since service he has only been shown to have mild, flattening of the plantar surface of the right foot.  As such, the preexisting bilateral pes planus was not permanently aggravated beyond its natural progression during his military service.  The examiner found no evidence of any other foot disability.  

In February 2014, an addendum opinion was obtained as to the etiology of the Veteran's claimed bilateral foot disability.  After review of the claims file, including prior examination reports, the examiner opined that the Veteran's bilateral pes planus was less likely than not permanently worsened/aggravated by his service-connected low back and bilateral knee disabilities.  In reaching this conclusion, the examiner noted that the Veteran entered the military with mild bilateral pes planus, and still only has mild pes planus.  He noted there has been no progression in his bilateral foot problems since prior to his military service, and the July 2013 examiner only found evidence of mild flattening of the plantar surface on the right foot.  There was no clinical evidence of any overt bilateral pes planus.  As such, the examiner found that there has been no worsening of bilateral foot symptomatology to constitute a permanent aggravation of bilateral pes planus due to his low back and bilateral knee disabilities.  

A review of the Veteran's private and VA treatment records shows complaints of bilateral foot pain and feeling like pins/needles in his feet since the mid-1990s.  The Veteran has not been diagnosed with any bilateral foot disorder, other than his bilateral pes planus.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim of bilateral pes planus on either secondary or preexisting with aggravation basis.

First, the Veteran's bilateral pes planus was noted upon enlistment into service-as such, he is not presumed sound as to that disability.  The most probative evidence of record shows that the claimed bilateral pes planus was clearly and unmistakably not aggravated by his period of active duty, and was not caused or aggravated by his service-connected low back and bilateral knee disabilities.  

As discussed below, the Board finds that the opinions provided by the July 2013 and February 2014 examiners are the most probative evidence as to the etiology of the Veteran's claimed bilateral foot disability.  As noted, these examiners found that the Veteran's bilateral pes planus was not aggravated during his period of active duty, nor was it caused or aggravated by his service-connected low back and bilateral knee disabilities.  Their opinions were based upon the evidence as a whole-including the Veteran's contentions and the medical evidence of record.  They provided a detailed rationale for the opinions provided and they are consistent with the medical evidence of record.  

The Board notes that the only probative evidence that the Veteran's bilateral pes planus was permanently aggravated by his period of active service or secondary to his service-connected low back and bilateral knee disabilities are the Veteran's own lay assertions.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report pain while pushing the gas pedal or pain while running during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran contends that the onset of his bilateral foot problems either occurred during service or were "dormant" until the mid-1990s, and that his unequal leg length contributed to his current bilateral foot complaints.  He also contends that his bilateral foot disability was caused or aggravated by his service-connected low back and bilateral knee disabilities.  The medical evidence of record, however, does not support these assertions and, indeed, suggests otherwise.  

The Veteran did not report any bilateral foot problems during service or until the mid- to late-1990s.  In connection with his original service connection claim in the month following discharge from active duty, he never reported any increasing foot pain or problems.  Moreover, he never reported these symptoms in his first post-service VA examination. 

Thus, to the extent that the Veteran has asserted that he first experienced foot problems in service or experienced an aggravation of foot problems during service, the Board must find such an assertion to not be credible.  Again, there were no notations in service of any foot problems or complaints, nor did he report any foot symptoms soon after discharge from service.  Furthermore, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Additionally, no VA treatment record or VA examination report indicates that the Veteran's bilateral foot problems were "dormant" until the mid-1990s or are due to unequal leg length as contended by the Veteran.  Further, the VA examiners of record have found no chronic worsening of bilateral foot symptoms and have specifically noted that his bilateral pes planus was mild prior to service and he only has minimal plantar flattening in the right foot (only) now.  In other words, no worsening of symptoms.  As such, the competent and credible examiners found that the Veteran's bilateral pes planus was not aggravated during service, nor was it caused or aggravated by his service-connected low back and bilateral knee disabilities.  The Board finds that the July 2013 and February 2014 opinions made by medical professionals are far more probative than the lay statements provided by the Veteran.  

Given the complex nature of the Veteran's bilateral foot complaints, the Board affords far greater probative weight to the expert opinions of the medical professionals of record who, to the extent such opinions are of record, have universally concluded that the Veteran's bilateral pes planus was not aggravated beyond its natural progression by his military service or were caused or aggravated by his service-connected low back and bilateral knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the credible and probative evidence of record establishes that the Veteran's bilateral pes planus preexisted service and was not aggravated by his active service, nor was it caused or aggravated by his service-connected low back and bilateral knee disabilities.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Service connection for a bilateral eye disability, other than dry eyes, is denied.

Service connection for a bilateral foot disability is denied.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for dry skin; increased rating claims for hypertensive heart disease, renal insufficiency, erectile dysfunction, low back disorder; earlier effective date claims for the grant of service connection for bilateral dry eyes and low back disorder; and request for a temporary total disability rating for coronary artery disease.  

Hypertensive Heart Disease

In light of the JMR, the Board finds that further development is necessary regarding the Veteran's increased rating claim for his hypertensive heart disease.  The parties agreed that the Board erred when it did not discuss whether the Veteran would be entitled to higher or separate ratings under 38 C.F.R. § 4.104, Diagnostic Codes 7101 (hypertension) and 7110 (aortic aneurysm) for his claimed hypertensive heart disease.  Of note, the Veteran's hypertensive heart disease is currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Note 3 to 38 C.F.R. § 4.104 provides that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

The Veteran was most recently afforded a VA examination for his heart disabilities in December 2011, with an addendum dated in September 2012.  A December 2010 cardiology attending note indicated had an aneurysm of the ascending aorta.  The December 2011 VA examination did not show that the Veteran had an aortic aneurysm, but an August 2011 cardiology study note showed an aortic aneurysm, status-post repair of ascending aortic aneurysm.  The September 2012 VA physician opined that the Veteran's cardiovascular symptoms due to hypertensive heart disease and nonservice-connected coronary artery disease could not be differentiated.  

The VA examinations/opinions of record, however, do not address whether the Veteran's history of aortic aneurysm shown during the appeal period is a manifestation of his service-connected hypertensive heart disease.  In other words, the VA examinations of record do not adequately address all of the Veteran's claimed heart-related problems.  As such, the Board finds that a new examination is necessary to provide a more detailed picture of the Veteran's hypertensive heart disease so as to enable proper evaluation consistent with the JMR.  

Renal Insufficiency

In May 2013, the Board awarded a 30 percent rating for the Veteran's renal insufficiency with an effective date of December 2000.  In a June 2013 letter to VA, the Veteran indicated disagreement with the May 2013 decision.  

In its December 2013 remand, the Board requested that the Veteran be provided a statement of the case (SOC) with respect to his increased rating claim for renal insufficiency.  If the Veteran perfected an appeal, the claim would be returned to the Board for adjudication.

It does not appear that the requested action was taken inasmuch as there is no SOC of record related to the rating for renal insufficiency.  The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.

Erectile Dysfunction, Dry Skin, Temporary Total 

In a March 2012 rating decision, the RO continued the Veteran's noncompensable rating for his erectile dysfunction.  In a separate decision dated that same month, the RO denied service connection for dry skin and a temporary total disability rating for coronary artery disease.  In March 2012 communications to VA, the Veteran expressed disagreement with the denial of service connection, the rating assigned for erectile dysfunction, and the denial of a temporary total rating.  It appears that these documents were contained in the Veteran's temporary file kept at the RO, and was not transferred with the rest of his claims file when the case was before the Board in December 2013.  

To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Low Back

In a July 2013 rating decision, the RO granted service connection for a low back disorder and assigned a 10 percent rating, effective September 22, 2004.  In a February 2014 communication to VA, it appears that the Veteran is appealing both the initial rating assigned and the effective date.  

To date, however, the agency of original jurisdiction has not issued the Veteran a SOC with respect to these two issues.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See id.

Dry Eyes

In December 2013, the Board granted service connection for dry eye syndrome.  In a December 2013 rating decision, the RO effectuated this grant of benefits, and assigned a noncompensable rating, effective April 3, 2002.  In a February 2014 communication with VA, the Veteran appealed the effective date of the grant of service connection for dry eye syndrome.  

To date, however, the agency of original jurisdiction has not issued the Veteran a SOC with respect to this issue.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See id.


Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case on the issues of entitlement to service connection for dry skin; increased ratings for renal insufficiency, erectile dysfunction, low back disorder; entitlement to earlier effective dates for the grant of service connection for bilateral dry eyes and low back disorder; and entitlement to a temporary total disability rating following coronary bypass grafting for coronary artery disease should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to any of these issues, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  Obtain any outstanding VA treatment records and associate them with the claims file.  

3.  Then, arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's hypertensive heart disease.  The claims file, to include any electronic records in Virtual VA/VBMS, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests, including an echocardiogram and stress test should be performed, if not medically or otherwise contraindicated.  The examiner should provide current ejection fraction and METS readings, or estimation thereof, if an exercise test cannot be safely performed, along with any other pertinent findings.

The examiner is asked to determine whether it is at least as likely as not (50 percent or more probability) that the Veteran's aortic aneurysm shown during the appeal period is secondary (caused or aggravated by) his service-connected hypertensive heart disease.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4.  In the interest of avoiding further remand, the AOJ should review the opinions and take action as necessary to ensure that the opinions are responsive to the posed questions.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence-including a determination if separate ratings are warranted for hypertension and/or aortic aneurysm.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


